DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT “A”, filed August 23, 2022.  Claims 1-23 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated May 25, 2022, page 2, is withdrawn.
Applicant has amended the claims to more clearly recite confirmation of printed matter possession as opposed to “storage.”  The claim rejections under 35 U.S.C. 112(a) and 112(b) as set forth in the prior Office action, pages 3-5, have been overcome by Applicant’s amendments, and thus the claim rejections are withdrawn.
Applicant's arguments filed in response to the claim rejections under 35 U.S.C. 102(a)(1) and 103 as set forth in the prior Office action, pages 5-19, have been fully considered but they are not persuasive.  
 	Regarding claim 1, Applicant states that the cited prior art (Sato) does not disclose the limitation “a hardware processor that: requests possession confirmation information for confirming whether a printed matter to be managed is possessed from a user who has printed the printed matter; determines whether the printed matter is possessed based on the possession confirmation information; and records a determination result.”  Applicant states (AMENDMENT, page 9):
 	Sato fails to disclose such claim features.  Rather, Sato discloses an image forming apparatus that contacts a person other than a person who has printed a printed matter.  For example, Sato discloses an image forming apparatus 100 that receives a print job from a person (i.e., a sender of the print job) to form an image on a medium based on the print job.  If the printed medium is accidentally taken away by a person other than a sender of the print job, the image forming apparatus 100 contacts persons who are likely to carry away the printed medium to find out the printed medium.  See paragraphs [0035]-[0036].  Sato does not contain any description regarding a hardware processor that requests possession confirmation information for confirming whether a printed matter to be managed is possessed from a user who has printed the printed matter.
 	Since Sato fails to disclose each and every feature of claim, and claims 9-10 directly depend on claim 1, Sato does not anticipate claims 1 and 9-10.  Accordingly, withdrawal of the rejection is respectfully requested.

 	Upon reviewing the cited prior art, the Office does not agree that Sato contacts a person other than a person who has printed a printed matter.  According to Sato, a searcher of a print job selects a print job ID related to a printed matter to be found (paragraph [0038]).  When the print job ID of the printed matter to be searched is selected, control unit 108 determines a contact destination to which a contact notification is to be transmitted based on a preset setting and the print job ID, and on the basis of the setting and the input print job ID, the control unit determines a sender of the print job as a contact address for transmitting the contact notification (paragraph [0039]).  Also, Sato states, “The image forming system and the image forming apparatus of the present invention are intended to confirm the location of a printed matter, and are a system and a device which store a contact point to a person who has transmitted a print job and then contact a contact point in order to surely hold a printed matter to a person who has transmitted a print job related to the printed matter. … This device is constituted by having a destination information storing part for storing destination information of a person who has transmitted a print job and a communication part for making contact with a sender who has transmitted a print job related to a target printed matter, and further, other members are added according to the aspect.” (paragraph [0012])    Whether or not the image forming apparatus contacts other users, it is apparent from these passages that the image forming apparatus contacts the person who transmitted the print job.  
 	Applicant further states (AMENDMENT, page 10):
 	As also discussed in the previous section, Sato teaches an image forming apparatus 100 that contacts persons who are likely to carry away the printed medium to find out the printed medium if the printed medium is accidentally taken away by a person other than a sender of the print job.  It is respectfully submitted that there is no motivation to modify the image forming apparatus 100 of Sato to contact the sender of the print job for confirming whether the printed matter is possessed by the sender himself/herself.

 	However, there would be no need for motivation to modify the teaching of Sato, for as set forth above, Sato apparently teaches contacting the sender of the print job for such confirmation.
 	Applicant further states that neither of the other prior art references (Bengtson, Amagai) contain any teachings regarding a hardware processor that requests possession confirmation information for confirming whether a printed matter to be managed is possessed from a user who has printed the printed matter as recited in claim 1 (AMENDMENT, page 10).  However, as set forth above, Sato appears to teach this limitation.
 	For the above reasons, Applicant’s arguments are not deemed sufficient to overcome the claim rejections under 35 U.S.C. 102(a)(1) and 103 as set forth in the prior Office action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication 2009-53875 (hereinafter “Sato”) (see English translation of corresponding Japanese Patent Application 2007-220614).
 	Regarding claim 1, Sato discloses a printed matter management device (image forming apparatus 100 (paragraph [0014])) comprising:
	- a hardware processor (control unit 108 (paragraph [0024])) that:
           - requests possession confirmation information for confirming whether a printed
matter to be managed is possessed from a user who has printed the printed matter (control unit determines sender of print job as contact address for transmitting a contact
notification (paragraph [0039]); when contact is determined, control unit acquires
destination of sender of print job from destination information storage unit 103
(paragraph [0040]); control unit causes communication unit 109 to transmit generated
contact notification (paragraph [0041]));
          - determines whether the printed matter is possessed based on the possession
confirmation information (when contact notification is sent, sender enters reply to the
contact and transmits it as a reply notification (paragraph [0042]); reply notification
transmitted to image forming apparatus that transmitted the contact information
(paragraph [0046]); control unit receives reply notification and confirms whether or not
content of the reply notification is that the printed material is owned, and determines
whether or not the location of the printed material is found (paragraph [0051])); and
          - records a determination result (when location of printed matter is found, control
unit generates a print location notification including acquired destination information as
the location of the print (paragraph [0052])).
          Regarding claim 9, Sato discloses: wherein
          - the printed matter to be managed is obtained by printing document data to
which a specific attribute is assigned as document information (control unit assigns
unique print job ID to received print job (paragraph [0032]); after print job ID is assigned,
control unit specifies time when print job received (paragraph [0033)])).
          Regarding claim 10, Sato discloses: wherein
          - the printed matter to be managed is a printed matter printed by a specific user
(sender of print job performs printing by information processing apparatus (paragraph
[0031]); control unit stores allocated print job ID and identified sender and time as
identification information of print job (paragraph [0034])).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2007/0226321 (hereinafter “Bengtson”).
Regarding claim 2, Sato does not expressly disclose:
          - a storage that stores information related to a content of the printed matter, wherein
          - the hardware processor determines whether the printed matter is possessed using the information related to the content of the printed matter.
          Bengtson discloses a method for providing to a user information associated with an acquired image. Server 16 verifies that a user possesses a requested electronic
document, the verification including requiring the user to provide content information of
the document, such as an image of a portion of the physical document in user’s possession (paragraph [0095]), and comparing user provided information with
verification information stored within a user account database (paragraph [0096)]).
          In Sato, possession is verified by the user entering a reply (either “Yes” or “No”)
to contact notification transmitted from the image forming apparatus (paragraphs [0043]-
[0045]). Bengtson, on the other hand, requires information from the document to verify
possession, which decreases the possibility of the user giving false information as to
whether the document is actually in his/her possession. Therefore, it would have been
obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for
confirmation of user possession of a document, based on information from the
document, as taught by Bengtson.
          Regarding claim 3, Bengtson discloses: wherein
          - the  possession confirmation information is captured image data obtained by
imaging the printed matter (image of physical document scanned (paragraph [0097])),
and
          - the hardware processor confirms whether the printed matter is possessed by
collating print image data obtained from the information related to the content of the
printed matter with the captured image data (scanned image compared with image of
document accessible to access control application 408 so as to verify possession
(paragraph [0097])).
          Regarding claim 4, Sato discloses: wherein
          - the printed matter is obtained by printing document data including one or more
object data (printing unit 105 forms image from image data converted by print image
generation unit 104 (paragraph [0021])).
          Sato does not expressly disclose:
          - the information related to the content of the printed matter is an answer to a
question related to a content of the object data,
          - the possession confirmation information is an answer by the user to the question, and
          - the hardware processor determines whether the printed matter is possessed by
confirming whether the answer received from the user coincides with the answer
obtained from the information related to the content of the printed matter.

           Bengtson discloses verification user possession of the requested document, the
verification including requiring the user to provide responses to one or more queries
(paragraph [0095]), the queries from a document provider via server 16 associated with
a requested electronic document (paragraph [0091]). The information provided by the
user is verified by comparing user provided information with verification information
stored within the user account database (paragraph [0096]).
           As set forth above, in Sato, possession is verified by the user entering a reply
(either “Yes” or “No”) to contact notification transmitted from the image forming
apparatus (paragraphs [0043]-[0045]). Bengtson, on the other hand, requires
information from the document to verify possession, which decreases the possibility of
the user giving false information as to whether the document is actually in his/her
possession. Therefore, it would have been obvious for one of ordinary skill in the art to
modify the teaching of Sato by providing for confirmation of user possession of a
document, based on information from the document, as taught by Bengtson.
           Regarding claim 5, Bengtson disclose: wherein
           - the object data is data showing either a text or an image (representative image
may include a picture and/or captured image of a portion of a page of the document, or
a paragraph within a page of the document, a single sentence, a group of words, a
document identifier or serial number, a figure, a picture, and/or combination of the
foregoing (paragraph [0091])).          
          Regarding claim 6, Bengtson discloses: wherein                                                                         
          - the information related to the content of the printed matter and the possession confirmation information are additional information additionally printed on the printed
matter (proof of possession may include presenting a serial number on a printed item
(paragraph [0091])), and
          - the hardware processor determines whether the printed matter is possessed by
confirming whether the possession confirmation information coincides with the information related to the content of the printed matter (information provided by the user is verified by comparing user provided information with verification information stored within the user account database (paragraph [0096])).
          Regarding claim 7, Bengtson discloses: wherein
          - the additional information is a password including a text of one or more
characters additionally printed on the printed matter (the above serial number
(paragraph [0091]) serves as a password for determining whether user possesses the
document.
          Regarding claim 15, Sato discloses: wherein
          - the storage stores a predetermined contact address (control unit acquires
address of an electronic mail corresponding to printer ID acquired from destination
information storage unit 103a (paragraph [0103])), and
          - in a case where the storage of the printed matter by the user cannot be
confirmed, the hardware processor transmits a confirmation result to the contact
address (control unit acquires address of electronic mail (paragraph [0104]) and
generates notification that acquired electronic mail address is addressed and acquired
print time is added to message stored in notification message storage unit, after which
mail transmission unit 209 transmits generated contact notification (paragraph [0105])).
          Regarding claim 17, Sato further comprises:
          - an image former that generates the printed matter by forming an image on a
sheet based on a print job (printing unit 105 forms image from image data and transfers
image to a sheet (paragraph [0021])); and
          - a generation part that generates the information related to the content of the
printed matter based on the print job (print image generation unit 104 converts print data
in print job into image data that can be printed by print unit (paragraph [0021])). As set
forth above regarding claim 2, in view of Bengtson, an image of a portion of the printed
document can be used as content-related information to confirm user possession of the
document.
          Regarding claim 18, while Sato does not expressly disclose a printed matter
management device “that obtains the information related to the content of the printed
matter from an image formation device that generates the printed matter by forming an
image on a sheet based on a print job and generates the information related to the
content of the printed matter based on the print job, and stores the information in the
storage,” such a feature would have been an obvious modification in view of Bengtson.
As set forth above regarding claim 2, Bengtson discloses a method for providing to a
user information associated with an acquired image. Server 16 verifies that a user
possesses a requested electronic document, the verification including requiring the user
to provide content information of the document, such as an image of a portion of the
physical document in user’s possession (paragraph [0095]), and comparing user
provided information with verification information stored within a user account database
(paragraph [0096]). The user account database in Bengtson may be applied to Sato for
storing content of the printed document, which would be used for later confirmation that
the document is possessed by the user.
          As set forth above regarding claim 2, in Sato, possession is verified by the user
entering a reply (either “Yes” or “No”) to contact notification transmitted from the image
forming apparatus (paragraphs [0043]-[0045]). Bengtson, on the other hand, requires
information from the document to verify possession, which decreases the possibility of
the user giving false information as to whether the document is actually in his/her
possession. Therefore, it would have been obvious for one of ordinary skill in the art to
modify the teaching of Sato by providing for confirmation of user possession of a
document, based on information from the document, as taught by Bengtson.
Accordingly, the printed matter management device of claim 18 would have been an
obvious modification of Sato, in view of Bengtson.
          Regarding claim 19, a printed matter management system comprising the printed
matter management device and the image formation device according to claim 18 would have been obvious in view of the combined teachings of Sato and Bengtson.  See rejection of claim 18 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bengtson as applied to claim 7 above, and further in view of U.S. Patent Application Publication 2010/0195834 (hereinafter “Amagai”).
          Regarding claim 8, Sato in view of Bengtson does not expressly disclose: wherein the password is encoded into a two-dimensional code and printed. As set forth above regarding claims 2 and 7, Bengtson discloses capturing data, such as a serial number on a document, and transmitting the captured data to a server for confirmation
that a user possesses the document. However, Bengtson does not expressly disclose
the captured data being a two-dimensional code printed on the document.
          Amagai discloses a process for generating output image data by adding image data of a gradation QR code to image data that is based on data obtained from image
reading apparatus 200 (paragraph [0090]). Amagai also states that mobile phones are
known to provide functions of reading QR codes (paragraph [0006]). In combination
with Bengtson, which teaches capturing and transmitting data from a document to a
server for confirming possession of the document as set forth above, such data may be
in the form of a QR code captured by a mobile phone with a QR code reading function.
          From the prior art, one of ordinary skill in the art would have recognized that
images from a document may be captured by a mobile phone and transmitted to a
server to determine whether the document is possessed by a user (Bengtson), and that
a representative image from the document may be a two-dimensional code, such as a
QR code (Amagai). Replacing the images typically captured in Bengtson with a two-
dimensional code as taught by Amagai does not yield any unexpected result, or would it
be beyond the skill of one having ordinary skill in the art. Therefore, providing a two-
dimensional code printed on the document, as taught by Amagai, as a substitute for
other types of images disclosed in Bengtson, would have been an obvious modification
to one of ordinary skill in the art. Also, as set forth above regarding claim 2, Bengtson
requires information from the document to verify possession, which decreases the
possibility of the user giving false information as to whether the document is actually in
his/her possession, and thus it would have been obvious for one of ordinary skill in the
art to modify the teaching of Sato by providing for confirmation of user possession of a
document, based on a two-dimensional code from the document, as in the combined
teachings of Bengtson and Amagai.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
          Regarding claim 16, Sato discloses a display (display unit 106 (paragraph
[0014])). Sato further discloses the image forming apparatus receiving a reply
notification confirming whether or not the printed matter is in a user’s possession
(paragraphs [0045]-[0046]). While Sato does not expressly disclose that the reply
notification is displayed on the display, one of ordinary skill in the art would have
recognized that the display of an image forming apparatus typically displays any
received notifications, so as to alert a user at the image forming apparatus of a
particular situation. In this case, it would have been obvious for one of ordinary skill in
the art to provide for the display of the received reply notification on the display unit of
the image forming apparatus, so that the user at the image forming apparatus may
know whether or not further action is necessary regarding the printed matter.
          Regarding claim 20, Sato discloses a mobile terminal (information processing
apparatus may be a cellular phone (paragraph [0107])) to execute:
          - receiving a request of possession confirmation information for confirming whether the printed matter is possessed from a printed matter management device that manages the printed matter (control unit determines sender of print job as contact address for transmitting a contact notification (paragraph [0039]); when contact is determined, control unit acquires destination (IP address) of sender of print job from destination information storage unit 103 (paragraph [0040]); control unit causes communication unit 109 to transmit generated contact notification to the IP address (paragraph [0041]), which is unique to the information processing apparatus (paragraph [0020)));
          - generating the possession confirmation information indicating the printed matter is possessed by a user who has printed the printed matter (when contact notification is
sent, sender enters reply to the contact (paragraph [0042])); and
          - transmitting the generated possession confirmation information to the printed
matter management device (sender transmits reply as a reply notification (paragraph
[0042]); reply notification transmitted to image forming apparatus that transmitted the
contact information (paragraph [0046])).
          Sato does not expressly disclose a non-transitory recording medium storing a
computer readable program. However, Official Notice is taken that non-transitory
recording medium storing a computer readable program for enabling a cellular phone to
operate is well-known in the art. It would have been obvious for one of ordinary skill in
the art to provide a non-transitory recording medium in the cellular phone taught by Sato, for the conventional cellular phone requires the recording medium for providing program code to the phone’s CPU for enabling the phone to operate as intended by the manufacturer.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 20 above, and further in view of Bengtson.
          Regarding claim 21, Sato does not expressly disclose: wherein
          - the request includes specification of an imaging part of the printed matter, and       
          - the generating includes imaging the imaging part with a camera provided on the mobile terminal.
          Bengtson discloses capturing an imaging part of a physical document by
scanning (paragraph [0097]), the captured image may be a portion of a page of the
document, or a paragraph within a page of the document, a single sentence, or a group
of words (paragraph [0091]). Scanning implies presence of a camera, which is
providing in wireless communication device WCD 200 (cellular telephone, smart phone,
camera phone (paragraph [0048])), which may include a camera (paragraph [0055)).
          As set forth above, in Sato, possession is verified by the user entering a reply
(either “Yes” or “No”) to contact notification transmitted from the image forming
apparatus (paragraphs [0043]-[0045]). Bengtson, on the other hand, requires
information from the document to verify possession, which decreases the possibility of
the user giving false information as to whether the document is actually in his/her
possession. Therefore, it would have been obvious for one of ordinary skill in the art to
modify the teaching of Sato by providing for confirmation of user possession of a
document, based on information from the document, as taught by Bengtson.
          Regarding claim 22, Sato discloses: wherein
          - the request includes a question about the printed matter (whether or not a user
possesses the printed matter (paragraph [0045])), and
          - the generating includes displaying the question on a display part provided on
the mobile terminal, and receiving an input of an answer to the question by an inputter
provided on the mobile terminal (when contact notification screen is displayed, sender
selects selection button of contact notification screen, and returns a reply (paragraph
[0045)])).
          Sato does not expressly disclose including a question about a print content of the
printed matter. This limitation is taught by Bengtson (verification including requiring the
user to provide responses to one or more queries (paragraph [0095]), the queries from
a document provider via server 16 associated with a requested electronic document
(paragraph [0091])).
          Once again, Bengtson requires information from the document to verify
possession, which decreases the possibility of the user giving false information as to
whether the document is actually in his/her possession. Therefore, it would have been
obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for
confirmation of user possession of a document, based on information from the
document, as taught by Bengtson.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 20 above, and further in view of Bengtson and Amagai.
          Regarding claim 23, Sato in view of Bengtson does not expressly disclose:
wherein the generating includes reading a two-dimensional code printed on the printed
matter with a two-dimensional code reader provided on the mobile terminal.
          As set forth above regarding claim 8, Amagai discloses a process for generating
output image data by adding image data of a gradation QR code to image data that is
based on data obtained from image reading apparatus 200 (paragraph [0090]). Amagai
also states that mobile phones are known to provide functions of reading QR codes
(paragraph [0006]). In combination with Bengtson, which teaches capturing and
transmitting data from a document to a server for confirming possession of the
document as set forth above, such data may be in the form of a QR code captured by a
mobile phone with a QR code reading function.
          From the prior art, one of ordinary skill in the art would have recognized that
images from a document may be captured by a mobile phone and transmitted to a
server to determine whether the document is possessed by a user (Bengtson), and that
a representative image from the document may be a two-dimensional code, such as a
QR code (Amagai). Replacing the images typically captured in Bengtson with a two-
dimensional code as taught by Amagai does not yield any unexpected result, nor would it be beyond the skill of one having ordinary skill in the art. Therefore, providing a two-
dimensional code printed on the document, as taught by Amagai, as a substitute for
other types of images disclosed in Bengtson, would have been an obvious modification
to one of ordinary skill in the art. Also, as set forth above regarding claim 2, Bengtson
requires information from the document to verify possession, which decreases the
possibility of the user giving false information as to whether the document is actually in his/her possession, and thus it would have been obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for confirmation of user possession of a document, based on a two-dimensional code from the document, as in the combined teachings of Bengtson and Amagai. 
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding claim 11, the cited prior art fails to disclose or suggest Applicant’s
printed matter management device according to claim 2, wherein
          - a management deadline is set to the information related to the content of the
printed matter, and
          - the information related to the content of the printed matter is discarded when
the management deadline passes.
          Regarding claim 12, the cited prior art fails to disclose or suggest Applicant's
printed matter management device according to claim 1, wherein
          - in a case where it is requested a plurality of times for the same printed matter,
the hardware processor requests transmission of possession confirmation information of a different content from a previous content at the time of second and subsequent
requests.
          Regarding claim 13, the cited prior art fails to disclose or suggest Applicant’s
printed matter management device according to claim 3, wherein
          - the hardware processor confirms that an elapsed time from a data creation date
and time of the captured image data is within a predetermined time.
          Regarding claim 14, the cited prior art fails to disclose or suggest Applicant's
printed matter management device according to claim 2, wherein
          - the storage further stores face image data of the user who has printed the
printed matter,
          - the possession confirmation information is captured image data obtained by capturing the printed matter and a person in one image, and
          - the hardware processor determines whether the printed matter is possessed by
collating print image data obtained from the information related to the content of the
printed matter with the captured image data and further collating the face image data
with the captured image data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677